Case 3:19-cv-O0006-HTW-LRA Document 15 Filed 09/16/19 Page 1 of 1

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-G-A

FROM: 10579062

 

     
 

 

 

 

TO:

SUBJECT: 2241_StilleyLtrClk9-12-19Summons !GUTHERN DISTRICT OF MISSISSIPEV |
DATE: 09/12/2019 02:06:30 PM FILED

9-12-19 SEP 16 2019
Arthur Johnston, Clerk ARTHUR JORNSTON
US District Court Clerk BY DEPUTY
501 E. Court Street

Suite 2.500

Jackson, MS 39201

Re: Oscar Stilley v. William Barr, (formerly Matthew Whitaker) 3:19-cv-6 HTW-LRA
Issuance of summons AND
CHANGE OF ADDRESS

Dear Mr. Johnston:

Herewith please find 4 copies each of summons for each of the defendants in the captioned case. Please issue these
summons and return them in the SASE enclosed herein for your convenience. | plan to do service by certified mail.

| am now at the camp. My address is the same as before except that the word "Camp" replaces the word "Low." My correct
address is now:

Oscar Stilley 10579-062
FCC Yazoo City Camp
PO Box 5000

Yazoo City, MS 39194

| profusely apologize for my failure to include paper clips, to separate the summons into sets of four copies for each individual
defendant. I've asked for paper clips, to make your work just a bit easier. Apparently both paper clips and common sense are
in very short supply at FCC Yazoo City Camp. | was told that | could not have any paper clips for my outgoing legal mail.
Therefore, | would ask, if you can spare them, a paper clip for each set of the summons that you send back to me.

Thanks very much for your kind attention to these matters.

 

Oscar Stilley
